Citation Nr: 0518152	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  02-14 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
residuals of a shell fragment wound of the left upper back.

2.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Antonio Bendezu, Attorney-at-
law


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from July 1944 to June 1946.  His awards and 
decorations included the Combat Infantryman Badge and Purple 
Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in October 2001 and March 
2002, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

On February 28, 2003, the Board of Veterans' Appeals (Board) 
issued a decision which the claimant appealed to the United 
States Court of Appeals for Veterans Claims (Court).  On 
January 7, 2004, the Court issued a decision that remanded 
the issues of entitlement to a rating in excess of 20 percent 
for service-connected residuals of a shell fragment wound of 
the left upper back with retained foreign body and 
entitlement to a rating in excess of 70 percent for service- 
connected post-traumatic stress disorder (PTSD) to the Board 
for readjudication and issuance of a new decision, while the 
appeal as to the remaining issue was dismissed.  

In a June 2004 document, the Board remanded the veteran's 
claims for further adjudication.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a shell 
fragment wound of the left upper back are manifested 
primarily by complaints of pain; a retained foreign body; 
weakness; a slightly depressed scar with a rough texture; 
minor keloid formation; and minor disfigurement.

2.  The veteran has had limitation of motion of the left 
shoulder between the side and shoulder level; even when pain 
on motion, weakened movement, excess fatigability, and 
incoordination are considered (including during flare-ups), 
the veteran's limitation of motion is not the equivalent of 
limitation of motion of the arm to 25 degrees from the side.

3.  The veteran does not have fibrous union of the left 
humerus or a nerve disorder stemming from her left upper back 
disability.  

4.  The veteran's PTSD is productive of occupational and 
social impairment; however, the occupational and social 
impairment is not total due to characteristic symptomatology 
such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
residuals of a shell fragment wound of the left upper back 
have not been met. 38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5201, 5202, 
5304 (2004).  

2.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met for any point from the effective date 
of service connection to the present.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, DC 9411 (2004).  








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assitance Act of 2000

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated September 2004, the RO informed 
the veteran what information and evidence he would have to 
submit in order to prove his claim for a higher initial 
rating.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  The September 2004 
letter informed the veteran that the RO would obtain any VA 
medical records or relevant records from any Federal agency.  
It also informed him that the RO would request any private 
medical records if the veteran completed an enclosed VA Form 
21-4142.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The 
September 2004 letter told the veteran to tell the RO about 
any additional information or evidence that he wanted the RO 
to get, and asked the veteran to complete the enclosed VA 
Form 21-4142s, showing the dates and places where he had 
received treatment for the disabilities for which he was 
claiming increased ratings.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  The September 2004 letter to submit any evidence in 
his possession that pertained to his claim.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial decisions in 
October 2001 and March 2002, it is determined that he is not 
prejudiced by such failure.  VA has consistently asked the 
veteran for information about where and by whom he was 
treated for the conditions for which he is claiming increased 
ratings throughout the period his claim was in appellate 
status.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the September 2004 VCAA letter.  Following that 
letter, the development of the claim continued, and, in 
January 2005, the claims were reviewed and the veteran was 
sent a supplemental statement of the case.   As a result, the 
veteran was provided the required notices and he was afforded 
an opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Furthermore, the 
veteran has not contended that he was prejudiced by the 
timing of the notices contained in the September 2004 VCAA 
letter.  Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 
14, 2005).  


II. The Left Upper Back and Shoulder

A. The Facts

SGO records show that in March 1945, the veteran was admitted 
to the hospital after sustaining a penetrating shell fragment 
wound of the abdomen, abdominal wall, and pelvis, as well as 
the back generally.  Delayed closure of the wounds was 
accomplished.  The veteran also received a shell fragment 
wound of the scapular region.  Penicillin therapy was 
administered.  There was no artery or nerve involvement in 
either case.  After approximately 2 months of 
hospitalization, the veteran was discharged to duty.

In March 1993, the veteran was hospitalized by the VA, 
primarily for the treatment of left maxillary sinusitis.  The 
history of his shell fragment wounds in service was noted.  
Chest X-rays showed a metallic foreign body lying posteriorly 
on the left.

During a VA general medical examination in April 1993, the 
veteran reported that in service, he had received a shrapnel 
injury of the left upper back.  He stated that thereafter, 
shrapnel fragments would rise to the surface of his skin and 
he would remove them.  He noted that no such fragments had 
surfaced for the last 20 to 25 years.  During the 
examination, there was some minor decreased motion of the 
left shoulder.  There was a scar, measuring 2 cm by 2 cm, on 
the left upper back.  The scar was slightly depressed and 
non-tender.  X-rays of the left shoulder were reportedly 
negative.  Following the general medical examination, the 
relevant diagnoses were remote history of a shrapnel wound of 
the left upper back and degenerative joint disease, left 
shoulder.

During a VA muscle examination in April 1993, it was noted 
that there was minimal tissue loss underlying the scar on the 
veteran's left upper back.  The examiner stated that no 
adhesions were noted and that there did not appear to be any 
damage to the tendons.  The examiner also stated that there 
did not appear to be any damage to the bones or joints or 
permanent damage to the nerves.  The veteran reportedly gave 
a history that at the time of the wound, he had had some 
numbness of the left upper extremity.  The examiner noted 
that such numbness had been totally resolved.  The strength 
in the left upper extremity was considered 100 percent, and 
there was no evidence of pain on motion or attempted movement 
against resistance.  The examiner stated that there was 
certainly no evidence of muscle herniation.  The diagnosis 
was remote history of a shrapnel wound of the left upper 
back, total resolution.

During a VA joint examination in April 1993, it was noted 
that the veteran had no swelling or deformity about the left 
shoulder.  The range of left shoulder motion was reportedly 
somewhat limited and was measured as follows: abduction from 
0 to 150 degrees; forward flexion from 0 to 180 degrees; and 
external rotation of approximately 80 degrees.  Internal 
rotation was considered normal at 90 degrees.  The diagnosis 
was degenerative joint disease of the left shoulder, 
unrelated to the veteran's remote shrapnel wound.

During a VA examination of the veteran's scars in May 2001, 
the examiner did not have the veteran's claims file to 
review.  The history of the injury was reported, and the 
veteran stated that he had not really been having any 
symptoms but that he did have some pain in his left hand.  He 
reported that it went to sleep and that he had difficulty 
carrying anything.  He also reported a kind of constant ache 
in the left paraspinal area over the scapula, more in the 
lateral area.  There was a scar, measuring 2 cm by 1 cm.  
There was no tenderness when the area was touched.  There was 
no adherence, ulceration, or breakdown.  The scar had a 
slightly rough texture, and there was slight depression of 
the scar with minimal tissue loss.  There was minor keloid 
formation, and the skin of the scar was basically the same 
color as the surrounding skin.  There was minor 
disfigurement.  There was no limitation of function due to 
the scar.  Photographs of the scar were taken and associated 
with the report of the examination.

In December 2001, J.A.W., M.D., reported that he had reviewed 
the veteran's history and had examined him.  He noted that 
the veteran certainly had a defect in the left shoulder 
musculature and significant weakness involving the use of the 
left hand and arm related to a shrapnel injury in 1945.  The 
veteran reportedly had a retained metallic foreign body with 
an entry wound path consistent with traumatic injury to the 
musculature and nerve supply leading to the weakness.  It was 
noted that the veteran had difficulty with abduction of the 
left shoulder above 90 degrees, which was at least partly 
related to the prior injury.  Dr. W. stated that the veteran 
would not regain any of his lost function but that physical 
therapy and other techniques could improve the veteran's 
discomfort.  Dr. W. did not find evidence of spinal cord 
involvement caused by the metallic fragment which was lying 
close to the spinal column.  Dr. W. concluded that the 
veteran had sustained a remote injury in 1945 that had left 
him with weakness in the left infraspinatus muscle, a loss of 
physical strength, and chronic pain in the left shoulder and 
arm.

The veteran was scheduled for a VA examination in October 
2004.  There is a notation in the folder that the veteran was 
contacted by one of the doctors, and that he told him that he 
had no intention of going to the examination.  The September 
2004 VCAA letter informed the veteran that failure to report 
for his VA examination might have adverse consequences, 
including the possible denial of his claim.  

VA Medical Center treatment records were submitted from 2001 
to 2005.  They do not show any treatment for the veteran's 
left upper back, specifically for any shell fragment wound 
residuals.  


B. Analysis

The veteran seeks a rating in excess of 20 percent for his 
service-connected residuals of a shell fragment wound of the 
left upper back.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes (DCs) of the Schedule for 
Rating Disabilities. 38 U.S.C.A. § 1155, 38 C.F.R. Part 4 
(2004).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability. 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42, and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  Where, as here, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
(current rating period) level of disability is of primary 
concern.  Although the recorded history of a disability is 
for consideration in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

In evaluating the evidence, the Board notes that the veteran 
is right handed, i.e. his right upper extremity is considered 
his major upper extremity.  Distinguishing the major and 
minor upper extremities is relevant to the assignment of the 
proper rating. 38 C.F.R. § 4.69.

The veteran's service-connected residuals of a shell fragment 
wound of the left upper back are rated in accordance with 38 
C.F.R. § 4.73, DC 5304.  That DC is applicable to Muscle 
Group MG IV, the intrinsic muscles of the shoulder girdle: 1) 
the supraspinatus; 2) the infraspinatus and teres minor; 3) 
the subscapularis; and 4) coracobrachialis.  Their function 
is stabilization of the shoulder against injury in strong 
movements, holding the head of the humerus in the socket; 
abduction; and outward and inward rotation of the arm.  A 20 
percent rating is warranted for moderately severe or severe 
impairment of the minor upper extremity and is the highest 
available scheduler evaluation available under DC 5304.  As 
there is no rating higher than 20 percent under DC 5304, the 
veteran is not entitled to an increased rating when his 
disability is considered under DC 5304.  

Potentially applicable in rating the veteran's disability are 
38 C.F.R. § 4.71a, DC's 5201 and 5202. 38 C.F.R. § 4.20.  
Under 38 C.F.R. 4.71a, DC 5201, a 20 percent rating is 
warranted when motion of the minor arm is limited to shoulder 
level or to midway between the side and shoulder level.  A 30 
percent rating is warranted when motion is limited to 25 
degrees from the side.

Under 38 C.F.R. § 4.71a, DC 5202, a 20 percent evaluation is 
warranted for malunion of the humerus, minor arm, with 
moderate or marked deformity or for recurrent dislocation of 
the scapulohumeral joint with infrequent episodes and 
guarding of movement only at the shoulder level or with 
frequent episodes and guarding of all arm movements.  A 40 
percent evaluation may also be granted under this code for 
fibrous union of the humerus.

Parenthetically, it should be noted that the Board has also 
considered the veteran's rating under DC 5200; however, the 
veteran does not demonstrate ankylosis of the scapulohumeral 
articulation.  Accordingly, that DC is not for application.

The United States Court of Appeals for Veterans Claims 
(Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain, and pain on use; specifically, limitation of motion 
due to pain on use including during flare-ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the veteran's 
ordinary activity. 38 C.F.R. § 4.10.

A review of the evidence discloses that the veteran's 
original shell fragment wound of the left upper back was 
penetrating in nature and required penicillin therapy during 
approximately 2 months of hospitalization.  At the time, 
there was no evidence of artery or nerve involvement.  During 
the ensuing 47 years, there were no recorded complaints or 
clinical findings of any of the cardinal signs of muscle 
disability as set forth by the VA, i.e., loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, or uncertainty of movement.

More recent records show that the veteran's left upper back 
disability is manifested primarily by complaints of pain; a 
retained foreign body; weakness; a slightly depressed scar 
with a rough texture; minor keloid formation; and minor 
disfigurement.  Although Dr. W. noted that the shrapnel wound 
caused limitation of abduction, the veteran was nevertheless 
able to raise his arm to shoulder level.  Thus, under DC 
5201, even when pain on motion, weakened movement, excess 
fatigability, and incoordination are considered (even during 
flare-ups), the veteran's limitation of abduction is not 
deemed the equivalent of motion limited to 25 degrees from 
the side, warranting a 30 percent rating.  At most, the 
veteran's painful motion is deemed the equivalent of motion 
limited midway between the side and shoulder level, which is 
the criterion for a 20 percent rating.  Accordingly, the 
veteran is not entitled to higher than a 20 percent rating 
for his shell fragment wound of the left upper back under 
Diagnostic Code 5201.  

Regarding DC 5202, the evidence does not show that the 
veteran has fibrous union of the humerus to warrant an 
increased rating to 40 percent under DC 5202.  

Dr. W. also noted that the injury affected the nerve supply, 
however, the SGO records clearly show that the original 
injury caused no artery or nerve involvement.  Indeed, Dr. W. 
did not identify the nerves involved and noted, specifically, 
that the veteran's primary residual was weakness.  He stated 
that the retained foreign body from the shrapnel wound did 
not affect the spinal cord.  Thus, the veteran is not 
entitled to an increased or separate rating for peripheral 
nerves of the shoulder or back.  

As the evidence does not show that the veteran meets the 
schedular criteria for a rating above 20 percent, an 
increased schedular rating is not warranted at this time.  It 
is emphasized that the veteran did not appear for his 
scheduled VA examination in October 2004.  Thus, the 
veteran's claim can only be considered based on the evidence 
of record and it does not show that the veteran warrants an 
increased rating.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim from 20 
percent, and it must be denied.   


III. PTSD

A. The Facts

A report from Affiliates in Psychology shows that in April 
2001, the veteran was pleasant and friendly and well-groomed 
and clean.  His general demeanor was variable and started off 
with hardly a noticeable difficulty, but it was obvious that 
talking about World War II made him extremely anxious.  He 
left the office with barely concealed anxiety and perhaps 
some depression.  It was noted that the veteran's 
difficulties had caused major restrictions in his adherence 
to personal routine and daily habit.  For example, he 
reportedly slept poorly and was always fatigued.  When he did 
sleep, he reportedly had nightmares associated with wounds he 
received in service or with dead bodies he had seen.  It was 
also noted that he talked in his sleep.  He stated that 
certain dates freaked him out, such as the fourth of July or 
Memorial Day.  He reportedly played golf but only by himself 
or with one of two trusted friends.  Although he noted that 
he preferred to be with people, such people were restricted 
to those he had known all his life.  He stated that he 
belonged to several veteran's groups and noted that he 
belonged to a church but did not attend.  He reported that 
being alone made him more aware of his difficulties.  He also 
stated that he preferred to keep things to himself and had 
not sought any psychiatric/psychologic help.  It was noted 
that basically, he led a fairly solitary life, engaging in 
light conversation with a very few long-time friends.  His 
ability to maintain psychological homeostasis was equated 
with his stamina in literally dealing with unresolved trauma.

On examination, the veteran's flow of thought and 
conversation were initially within normal limits, but after a 
while, his speech became very rapid and pressured.  His eye 
contact, which was good initially, waxed and waned until he 
did not make eye contact at all with the examiner.  His 
associations were good, but his stream of mental activity 
tended toward a flow of ideas and circumstantial speech.  
There were, however, no tangential episodes or loose 
associations.  The veteran's articulations and syntax were 
within normal limits and revealed an individual who was 
absorbed in speaking until things deteriorated; and then he 
became quite pressured in his verbal output.  His affect and 
mood were decidedly depressed, and his general mood system 
did not really vary as much as his speech output.  His 
general adjustment difficulties had to do with a depressive 
feature that more or less permeated virtually all of his 
behavior.  Therefore, the examiner found that the basis of 
the veteran's general condition within his affectual response 
and mood becried the trauma he had experienced and not 
resolved.

On further examination, the examiner noted that the veteran's 
mental content revealed a slight preoccupation with his 
injury.  He did not appear to be a compulsive individual but 
did seem to obsess about his wartime experiences.  The 
examiner stated that the veteran was in no way a risk for 
psychosis, as there were no episodes of hallucinations, 
illusions, or thought broadcasting.  The examiner further 
stated that in his opinion, the veteran had never been 
without a standard of reality awareness.  The veteran's 
general difficulties at the time of the examination were 
reportedly nightmares and flashbacks, and it was noted that 
he had never really separated himself from the reality of 
being out of service.  The fear, anger, terror, and general 
discontent were reportedly symptomatic of realistic acquired 
stress.

During the examination, the veteran's sensorium appeared to 
be operating adequately, and he was oriented in all spheres.  
He was somewhat under responsive but reacted appropriately to 
verbal stimulation.  He did not become confused or 
disoriented until he was asked questions requiring immediate 
recall or concentration.  The veteran had difficulty with 
arithmetic computations and abstract reasoning.  His fund of 
general information was reportedly average or just below 
average, and the examiner thought that his affectual 
difficulties were making it difficult for him to cognate in 
various areas.  He seemed to be a perfectly typical man of 
rural heritage and not unusual or bizarre in any sense.  That 
the veteran had not reported his experiences was, in the 
examiner's experience, fairly typical of veteran's; however, 
he noted that the veteran had been so dogmatic that he had 
trouble relating his story to the examiner.  The examiner 
concluded that otherwise, the veteran's mentation was 
probably within normal limits, but that it was difficult to 
assess based on the veteran's obsession with his World War II 
experiences.  The veteran's insight into his difficulty was 
probably good, and he felt that a lot of his physical 
problems came from his psychological problems.  The examiner 
noted that such a relationship could indeed be true in regard 
a reported heart attack.  The veteran's judgment for every 
day events seemed fair at best.

Following the examination, the relevant diagnostic impression 
were PTSD, chronic and depressive disorder, not otherwise 
specified.  The examiner assigned the veteran a GAF of 58. 
(GAF stands for global assessment of functioning which under 
the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994) (DSM-IV) reflects the psychological, social, 
and occupational functioning of those with psychiatric 
disability on a hypothetical continuum of mental health-
illness.  

In July 2002, the veteran was reexamined at the offices of 
Affiliates in Psychology.  He had reportedly decompensated 
due to his PTSD and depression, and it was noted that 
previously unseen symptoms, such as an extremely severe 
startle response, were brought to the forefront.  Flashbacks 
with intense fear were reportedly increasing, particularly in 
association with the events of September 11, 2001.  His 
depressive disorder was also taking more form, and it was 
noted that he had symptoms such as insomnia, a variable 
appetite, severe anger, and periods of confusion.  It was 
noted that he continued to have a severe temper but that it 
was not present as frequently as it used to be.  The most 
telling problem with his mental status was that anything 
perceived by the veteran as negative was never resolved and 
added to the trauma he had experienced and reexperienced for 
many years.  Such circumstances led to a poor prognosis.

Under the circumstances, the examiner concluded that the 
veteran was totally unsuited for gainful employment.  
Although the veteran was reportedly capable of comprehending 
primary oral instruction, he was unable to sustain reasonable 
amounts of time to a task.  He also demonstrated 
concentration difficulties which were severe and unlikely to 
improve in a competitive setting.  It was noted that he had 
problems getting along with others, as well as problems with 
acting out when things didn't go his way.  It was also noted 
that he had difficulty controlling his emotions, even under 
ordinary stress, and that his ability adapt emotionally was 
so poor as to knock him out of the competition.

Following the July 2002 examination, the relevant diagnoses 
were PTSD, chronic and major depressive disorder, recurrent, 
moderate.  The examiner assigned a GAF of 38.

The veteran was scheduled for a VA examination in October 
2004.  There is a notation in the folder that the veteran was 
contacted by one of the doctors, and that he told him that he 
had no intention of going to the examination.  The September 
2004 VCAA letter informed the veteran that failure to report 
for his VA examination might have adverse consequences, 
including the possible denial of his claim.  

VA Medical Center treatment records were submitted from 2001 
to 2005.  They do not show any treatment for the veteran's 
PTSD. 


B. Analysis

The veteran also seeks a rating in excess of 70 percent for 
his service-connected PTSD.  Unlike the veteran's residuals 
of a shell fragment wound of the left upper back, service 
connection for PTSD was not initially granted by the RO until 
the October 2001 rating decision from which the veteran's 
appeal ensued.  As held in AB v. Brown, 6 Vet. App. 35, 38 
(1993), "on a claim for an original or an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation."  When an 
initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found. Fenderson v. West, 
12 Vet. App. 119 (1999).

In the present case, the veteran is expressing 
dissatisfaction with the initial rating following the grant 
of service connection for PTSD.  Therefore, all of the 
evidence following the grant of service connection (not just 
the evidence showing the present level of disability) must be 
considered in evaluating the veteran's claim.  The RO did 
consider all of the evidence following the grant of service 
connection, so the veteran's claim is in appropriate 
appellate status.  

PTSD is rated in accordance with 38 C.F.R. § 4.30, DC 9411.  
A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent disability rating is warranted 
when there is total and occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

According to the fourth edition of the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score of between 51 and 60 means 
that the veteran has either moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of between 41 and 50 means that the veteran has 
either serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 
between 31 and 40 means that the veteran has some impairment 
in reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.

Despite the significant symptoms associated with the 
veteran's PTSD, he remains well-oriented and presents no risk 
for psychosis.  Regarding gross impairment in thought 
processes or associations, at the veteran's April 2001 
examination, there were no tangential episodes or loose 
associations.  Regarding persistent delusions or 
hallucinations, at the veteran's April 2001 examination, 
there were no hallucinations.  His behavior was not deemed to 
be grossly inappropriate at either his April 2001 or July 
2002 examinations.  Regarding a persistent danger of hurting 
himself or others, this was not shown at either the veteran's 
April 2001 or July 2002 examinations.  Similarly, an 
intermittent ability to perform activities of daily living 
was not shown at either of the examinations.  Regarding 
disorientation to time or place, the veteran was oriented in 
all spheres at his April 2001 examination.  Also, memory loss 
for the names of close relatives, the veteran's own 
occupation or name was not shown at either the April 2001 or 
July 2002 examinations.  As such, the veteran does not 
demonstrate symptomatology associated with a 100 percent 
rating under 38 C.F.R. § 4.130, DC 9411.  

A review of the record discloses that the veteran's PTSD is 
manifested primarily by flashbacks, poor sleep, nightmares, 
anger, startle response, and pressured speech.  Such symptoms 
are exacerbated on the anniversary of significant events and 
have resulted in a GAF score of 58 in April 2001 and a GAF 
score of 38 when examined in July 2002.  The examiner at the 
veteran's July 2002 examination commented that the veteran 
was totally unsuited for gainful employment.  To that end, it 
should be noted that the veteran is receiving a total rating 
due to unemployability caused by his various service-
connected disabilities. 38 C.F.R. § 4.16 (2004).

It is noted that the requirements for a 100 percent rating 
under DC 9411 require total occupational and (emphasis added) 
social impairment due to the PTSD.  Even if it is conceded 
that the veteran has total occupational impairment due to his 
PTSD, the evidence does not show total social impairment due 
to the veteran's PTSD.  While it is noted that the examiner 
in April 2001 stated that the veteran lived a fairly solitary 
life, he did state that the veteran engaged in conversation 
with a few friends he had known for years.  Thus, the 
veteran's social impairment can not be labeled as "total."  

Furthermore, any effort to obtain more information about the 
veteran's overall condition could not be obtained as he did 
not appear for his scheduled October 2004 VA examination.  
Thus, the veteran's condition had to be rated based on the 
existing evidence.  As noted above, the evidence did not show 
that the veteran had the symptoms associated with a 100 
percent rating for his PTSD, and did not show total social 
impairment due to PTSD.  Accordingly, there is no schedular 
basis for an increased initial rating at this time.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  Thus, the 70 
percent rating assigned for the veteran's PTSD is deemed 
appropriate, and the veteran's claim for a higher initial 
rating must be denied.  


IV. Extraschedular Considerations

In arriving at the foregoing decisions, the Board has 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected residuals of a shell fragment 
wound of the left upper back and/or PTSD.  The evidence, 
however, does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(2004).  Although the veteran is reportedly unemployable 
solely as a result of his psychiatric problems, the record 
shows that such problems are associated not only with his 
PTSD but also with depression for which service connection 
has not been established.  Moreover, there is no evidence of 
any treatment for PTSD, let alone frequent hospitalization.  
Indeed, the manifestations of his shell fragment wound of the 
left upper back and PTSD are those contemplated by the 
regular schedular standards.  It must be emphasized that the 
disability ratings are not job specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for further action under 
38 C.F.R. § 3.321(b)(1) (2004). 










ORDER

Entitlement to an increased rating from 20 percent for 
service- connected residuals of a shell fragment wound of the 
left upper back is denied.

Entitlement to an initial rating greater than 70 percent for 
PTSD is denied. 





	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


